Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5,7,11-15,17 are allowed. The applicant has invented a platform exchange that utilizes smartphones to enable blockchain currency transactions. The invention is both novel in view of the art of record and further is directed to a practical application of technical subject matter such as smartphones and blockchain.

In the words of claims 1, 11;
“the determined number of tokens to the digital wallet of the first network participant in accordance with the creating and digitally signing, by the identity node of the blockchain and using the NodeIDAddress of the smartphone, a genesis block for a user-node specific sub-blockchain, wherein the user-node specific sub-blockchain only includes blocks corresponding to transactions involving the first network participant corresponding to the user node embodying smartphone.”

The most relevant prior art of record is;

US Patent Publication 20190228409 to Madisetti
US Patent Publication 20200327609 to Dubrosky and on interference search,
US Patent Publication 2020025224 to Tomaselli
Two Non-Patent Literature articles were cited in the final of 1/6/22, they are still relevant art.
“Monetary Stabilization in Cryptocurrencies” IEEE (2019)
On the Normality of Negative Interest Rates (2018)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698